Case 1:20-cv-01109-TAB-SEB Document 8 Filed 04/14/20 Page 1 of 3 PageID #: 53




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

AUDREY COURTER,                                )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )       CASE NO.: 1:20-cv-01109-SEB-TAB
                                               )
HOOK-SUPERX, LLC d/b/a                         )
CVS PHARMACY                                   )
                                               )
        Defendant.                             )

                          NOTICE OF AUTOMATIC INITIAL
                     EXTENSION OF TIME TO ANSWER COMPLAINT

        Defendant, Hook-SupeRx, LLC d/b/a CVS Pharmacy, by counsel, pursuant to S.D. Ind.

Local Rule 6-1(b) hereby notifies the Court of its automatic extension of time to answer or

otherwise responsively plead to Plaintiff Audrey Courter’s Complaint for Damages (“Complaint”),

and in support of this request, states:

     1. This case was removed to this Court from Marion County Superior Court on April 10,

        2020.

     2. The deadline for Hook-SupeRx, LLC d/b/a CVS Pharmacy to answer or otherwise plead

        in response to Plaintiff’s Complaint is therefore seven (7) days after removal, or April 17,

        2020.

     3. Defendant’s counsel reasonably needs more time to investigate this matter and confer with

        its client in order to respond to Plaintiff’s Complaint.

     4. Defendant therefore notifies the Court of an automatic extension of 28 days, to and

        including May 15, 2020, in which to file its answer or other responsive pleadings.




                                                   1
Case 1:20-cv-01109-TAB-SEB Document 8 Filed 04/14/20 Page 2 of 3 PageID #: 54




   5. Counsel for the Plaintiff was contacted on April 10, 2020 as to their position on this

       automatic extension. As of 5:00 p.m. on April 14, 2020, Counsel for Plaintiff has not

       responded.

   6. No previous extensions have been requested by the Defendant.

   7. This automatic extension of time does not affect the Case Management Plan, scheduled

       hearings, or other case deadlines as none are currently in place.

       WHEREFORE, Hook-SupeRx, LLC d/b/a CVS Pharmacy, by counsel, notifies the Court

of its automatic initial extension of 28 days, to and including May 15, 2020, to answer or otherwise

responsively plead to Plaintiff’s Complaint, and for all other just and proper relief.

                                              Respectfully submitted,

                                              /s/ Alex M. Beeman
                                              Alex M. Beeman (31222-49)
                                              Reminger Co., LPA
                                              College Park Plaza
                                              8909 Purdue Road, Suite 200
                                              Indianapolis, IN 46268
                                              T: 317-663-8570/ F: 317-228-0943
                                              nbrunette@reminger.com
                                              abeeman@reminger.com
                                              Counsel for Defendant Hook-SupeRx, LLC d/b/a
                                              CVS Pharmacy




                                                  2
Case 1:20-cv-01109-TAB-SEB Document 8 Filed 04/14/20 Page 3 of 3 PageID #: 55




                               CERTIFICATE OF SERVICE

       I certify that the foregoing document has been electronically filed and served using the

United States District Court’s CM/ECF system on April 14, 2020 to:

Sarah Graziano
Eileen Smart
HENSLEY LEGAL GROUP, PC
117 East Washington Street, Suite 200
Indianapolis, IN 46204
sgraziano@hensleylegal.com
esmart@hensleylegal.com
Counsel for Plaintiff

                                           /s/ Alex M. Beeman
                                           Alex M. Beeman (31222-49)
                                           Reminger Co., LPA




                                              3
